 



Exhibit 10.2
Annual Salaries for Named Executive Officers for Fiscal 2005
     On February 14, 2005, the Compensation Committee of the Board of Directors
of Big 5 Sporting Goods Corporation (the “Company”) approved the annual base
salaries (effective February 28, 2005) of the Company’s executive officers for
fiscal 2005. The following table sets forth the annual base salaries of the
Company’s Named Executive Officers (which officers were determined by reference
to the Company’s proxy statement dated April 27, 2004) for fiscal 2005 and
fiscal 2004:

              Name and Position   Fiscal Year   Annual Salary  
Steven G. Miller
  2005   $ 433,000  
Chairman of the Board, President and Chief Executive Officer
  2004   $ 415,000  
 
           
Thomas J. Schlauch
  2005   $ 243,000  
Senior Vice President, Buying
  2004   $ 233,000  
 
           
Charles P. Kirk
  2005   $ 227,000  
Senior Vice President (and Chief Financial Officer through August 5, 2005)
  2004   $ 217,000  
 
           
Richard A. Johnson
  2005   $ 217,000  
Senior Vice President, Store Operations
  2004   $ 207,000  
 
           
Gary S. Meade
  2005   $ 177,000  
Senior Vice President, General Counsel and Secretary
  2004   $ 167,000  

     The Company has provided additional information regarding the compensation
awarded to the Named Executive Officers in respect of and during the year ended
January 2, 2005, in its Annual Report on Form 10-K for the fiscal year ended
January 2, 2005..
- 2 -

 